OPINION OF THE COURT

Per Curiam.

Respondent Erich Reisch was admitted to practice as an attorney and counselor at law by the Appellate Division, First Department, on April 1, 1957.
On January 19, 1984, respondent was convicted in the Supreme Court of the State of New York, New York County, after trial, of one count of grand larceny in the second degree (Penal Law, § 155.35), a class D felony.
As a result of said felony conviction, respondent has been automatically disbarred pursuant to section 90 (subd 4, par a) of the Judiciary Law.
The petition to strike respondent’s name from the roll of attorneys should be granted.
Murphy, P. J., Ross, Carro, Bloom and Kassal, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors at law in the State of New York, as indicated in the order of this court, effective as of the date hereof.